Case 1:20-cr-00099-JPH-DLP Document 29 Filed 05/11/20 Page 1 of 2 PageID #: 130




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )    No. 1:20-cr-00099-JPH-DLP
                                             )
OMOLARA ARUBUOLA                             )
   a/k/a OMOLARA ARUBUOLA-                   )
AKINDURO                                     )
   a/k/a OMOLARA ARIBIDESI,                  ) -01
                                             )
                          Defendant.         )

                                       ORDER

      The government has filed an unopposed motion to correct scrivener's

errors in the indictment. Dkt. [28]. For the reasons in the motion, that motion

is GRANTED. See United States v. Corrigan, 912 F.3d 422, 428 (7th Cir. 2019)

(finding no error in a pretrial amendment that corrected typographical errors,

including the identity of a victim of one of the counts).

      The Court therefore ORDERS that the words "instructed Victim 1 to" be

removed from the text of Paragraph 12 of the Indictment and replaced with the

word "did," and that the word "weeks" be removed from the text of Paragraph

17(a) of the Indictment and replaced with the word "years."

      The government SHALL FILE the amended indictment as a separate

docket entry.

SO ORDERED.




                                         1
Case 1:20-cr-00099-JPH-DLP Document 29 Filed 05/11/20 Page 2 of 2 PageID #: 131


Date: 5/11/2020




Distribution:

Dominic David Martin
INDIANA FEDERAL COMMUNITY DEFENDERS
dominic_d_martin@fd.org

MaryAnn Totino Mindrum
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
maryann.mindrum@usdoj.gov




                                      2
